Sound Point Floating Rate Income Fund 1185 Avenue of the Americas, 36th Floor New York, New York 10036 (212) 895-2260 November 15, 2012 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: Sound Point Floating Rate Income Fund Registration Statement on Form N-2 Ladies and Gentlemen: Electronically transmitted herewith for filing on behalf of Sound Point Floating Rate Income Fund (the “Trust”) is an initial registration statement on Form N-2 (the “Registration Statement”) under the Investment Company Act of 1940, as amended, relating to the private offering of common shares of the Trust. Please call the undersigned at (212) 895-2260with any questions relating to the filings. Sincerely, By: /s/ Kevin Gerlitz Kevin Gerliz Trustee, Treasurer and Secretary
